


Exhibit G.1




Supplier Documents And Deliverables










Item

Delivery deadline

Installation Manual

45 days after the Effective Date

Mechanical Operation and Maintenance Manual V82-1.65 Mk 2 & NM82/1650

Prior to Commissioning of the first Wind Turbine

Exhibit E.3, Fiber Optic Layout

45 days after receipt from Buyer of the final Project Site electrical
infrastructure design

VestasOnline Business Operators Manual

45 days after the Effective Date

VestasOnline Business Installation Guide

45 days after the Effective Date

VestasOnline Business User Management Manual

45 days after the Effective Date

VestasOnline Business Report Generator Adm. Manual

45 days after the Effective Date

Job Books

45 days after Final Completion




Note:  All Supplier Documents and Deliverables to be provided in electronic form
to the extent available.







Exhibit G.2




BOP Documents and Deliverables













Item

Delivery Deadline

As-Built one-line drawing of Project

Within 45 days of completion of assembly, erection and installation of the last
Wind Turbine

Exhibit H.6, Electrical one-line diagram for the Project

March 1, 2007

Access Road Layouts and Specifications

March 1, 2007















